*528The instant action involves a dispute between plaintiff Arthur Baron and defendant Mary Hollis Sherwood over the right to purchase shares allocated to a cooperative apartment located at 724 East 11th Street in Manhattan. In granting summary judgment in favor of Sherwood, the trial court concluded that since she is the tenant of record and plaintiff merely a sublessee in possession, defendant has the exclusive right to purchase the shares in question. According to the court, the only time that a subtenant may have a greater right to purchase the shares than the tenant of record is where the primary tenancy is illusory or where the underlying agreement between the tenant and the subtenant is construed to be an assignment. However, this court, in an analogous situation, has held that: "Where there are adverse claims to the status of tenant in occupancy, resolution of the issue should turn on a practical analysis of the relationship of the competing parties to the demised property, not necessarily on whose name happens to appear on the lease.” (McSpadden v Dawson, 117 AD2d 453, 457.) In that regard, an examination of the record herein reveals disputed questions of fact concerning the extent of each party’s relationship to the subject apartment. Since the competing claims herein can only be resolved by means of a trial, it was error for the court to have granted defendant’s motion for summary judgment. Concur— Asch, J. P., Fein, Milonas, Rosenberger and Wallach, JJ.